Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a Non-Provisional patent Application of Provisional patent application 62/784,088, filed on 12/21/2018.
Claims 1-3, 4, 8-10, 11-17 and 18-19 are currently pending in this patent application.
In response to a previous Office action, a Final Rejection Office action (mailed on 05/04/2022), Applicants filed a response and an amendment on 11/04/2022, amending claims 4, 8-9 and 10, canceling claims 6-7, and adding new claims 18-19 is acknowledged. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered. 
Claims 1-3 and 11-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4, 6, 8-10 and 18-19 are present for examination.
Applicants' arguments filed on 11/04/2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
 
Withdrawn-Claim Rejections - 35 USC § 112(a) (New Matter)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


	The previous rejection of Claims 4 and 6-10 under 35 U.S.C. 112(a), as failing to comply with the written description requirement on New Matter issues, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The previous rejection of Claims 4, 6, 9 and 10 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, and Scope of Enablement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Maintained-Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The previous rejection of Claims 4, 8-9 and 10 under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Kung et al. (Construction of tailored isoprenoid products by structure-guided modification of geranylgeranyl reductase. Structure 22: 1028-1036, 2014, see IDS), is maintained, and new claim 19 is included in this rejection.  This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
The Broadest Reasonable Interpretation (BRI) of claim 4, which is drawn to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising a nucleic acid encoding a polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 95% (for claim 4) to one of SEQ ID NOs:1-8, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, an alanine at position 21, a glycine at position 28, a cysteine at position 47, an alanine at position 109, 4Appl. No. 16/725,810 Attorney Docket: 2018-088-02 a glycine at position 113, an alanine at position 156, a glycine at position 158, a glycine at position 287, an aspartate at position 288, a proline at position 295, a glycine at position 300, an alanine at position 304, and an alanine at position 311, wherein (i) the polypeptide is heterologous to the host cell or (ii) the nucleic acid encoding the polypeptide is not operatively linked to the promoter in nature, or a culture comprising the genetically modified host cell, (b) culturing the genetically modified host cell to produce one or more isoprenoid, or precursor thereof, and expressing the polypeptide,  (c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium.
Regarding claim 4, 8-10 and 19, Kung et al. teach a recombinant E. coli microorganism, a bacterium expressing a heterologous plasmid comprising a geranylgeranyl reductase (GGR) gene encoding geranylgeranyl reductase (GGR) enzyme derived from Sulfolobus acidocaldarius (SA), i.e. SaGGR, wherein the geranylgeranyl reductase (SaGGR) enzyme catalyzes hydrogenation of carbon-carbon double bonds to produce a saturated alkyl chains of the organism’s unusual isoprenoid-derived cell membrane, wherein the enzymatic reduction of isoprenoid double bonds results in the production of isoprenoid reduced drug or biofuel compounds, wherein the SaGGR comprises two functional domains:  an FAD-binding domain (residue 1-74) and a ligand –binding domain (residue 75-453) (see, pg. 1029, Col 2, para 1, and Fig. 1). Since, GGR enzyme of Kung et al. is from the same source Sulfolobus acidocaldarius as of instant application, the conserved sequence YXWXFP of SEQ ID NO: 9 or 12 is present in the GGR enzyme amino acid sequence of the Kung et al. Kung et al. also teach use of geranylgeranyl pyrophosphate (GGPP) bound to GGR enzyme, wherein GGPP (having 4 double bonds)  reduced to H6GGPP (having one-double bond), i.e. three double bonds are reduced by the GCR enzyme, via H2GGPP (having 3 double bonds), i.e. one  double bond is reduced, and H4GGPP (having 2 double bonds), i.e. two double bonds are reduced, which is also supported by X-ray crystallographic data (see, abstract, Fig. 3, and Table 2), wherein the GCR enzyme is from  Sulfolobus acidocaldarius (SA) same as instant application, which is 100% identical to SEQ ID NO: 1 (elected) of the instant application (see, sequence alignment as shown below as (A)). Kung et al. further teach isolating (recovering reduced isoprenoids, see, page 1029, left Col, para 2) or yielding (recovering or isolating) of reduced isoprenoid compounds H6GGPP (having one-double bond) in Table 2 by using wild type or mutants of GGR enzyme (see, page 1030, left Col, para 2, and Table 2). Kung et al. although teach isolating or yielding reduced isoprenoids, but do not explicitly teach the isolating step is from the recombinant host cell, or from culture supernatant, or from recombinant host cell and culture supernatant, however, Table 2 data clearly indicate isolation or obtaining or yielding H6GGPP in uM, and the Examiner interprets this step under BRI inherently from recombinant host cell. 
(A) RESULT 1
GGR_SULAC
ID   GGR_SULAC               Reviewed;         452 AA.
AC   Q4JA33;
DT   07-OCT-2020, integrated into UniProtKB/Swiss-Prot.
DT   02-AUG-2005, sequence version 1.
DT   23-FEB-2022, entry version 99.
DE   RecName: Full=Digeranylgeranylglycerophospholipid reductase;
DE            Short=DGGGPL reductase;
DE            EC=1.3.-.- {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
DE   AltName: Full=2,3-bis-O-geranylgeranylglyceryl phosphate reductase;
DE   AltName: Full=Geranylgeranyl diphosphate reductase;
DE            Short=GGPP reductase;
DE   AltName: Full=Geranylgeranyl reductase {ECO:0000303|PubMed:18375567};
DE            Short=GGR {ECO:0000303|PubMed:18375567};
GN   OrderedLocusNames=Saci_0986 {ECO:0000312|EMBL:AAY80347.1};
OS   Sulfolobus acidocaldarius (strain ATCC 33909 / DSM 639 / JCM 8929 / NBRC
OS   15157 / NCIMB 11770).
OC   Archaea; Crenarchaeota; Thermoprotei; Sulfolobales; Sulfolobaceae;
OC   Sulfolobus.
OX   NCBI_TaxID=330779;
RX   PubMed=24954619; DOI=10.1016/j.str.2014.05.007;
RA   Kung Y., McAndrew R.P., Xie X., Liu C.C., Pereira J.H., Adams P.D.,
RA   Keasling J.D.;
RT   "Constructing tailored isoprenoid products by structure-guided modification
RT   of geranylgeranyl reductase.";
RL   Structure 22:1028-1036(2014).
CC   -!- FUNCTION: Is involved in the reduction of 2,3-
CC       digeranylgeranylglycerophospholipids (unsaturated archaeols) into 2,3-
CC       diphytanylglycerophospholipids (saturated archaeols) in the
CC       biosynthesis of archaeal membrane lipids. Catalyzes the formation of
CC       archaetidic acid (2,3-di-O-phytanyl-sn-glyceryl phosphate) from 2,3-di-
CC       O-geranylgeranylglyceryl phosphate (DGGGP) via the hydrogenation of
CC       each double bond of the isoprenoid chains. Is not active with NADPH or
CC       NADH as an electron donor; the physiological reducing agent is unknown.
CC       Is also active on the more upstream precursors of membrane lipid
CC       biosynthesis, catalyzing the complete reduction of 3-O-
CC       geranylgeranylglyceryl phosphate (GGGP) to 3-O-phytanylglyceryl
CC       phosphate, and the partial reduction of geranylgeranyl diphosphate
CC       (GGPP) to phytyl diphosphate, thus reducing three of four GGPP double
CC       bonds and preserving the allylic double bond (at position 2). This
CC       reaction product is a reactive prenyl donor, which can be used as a
CC       substrate by archaeal prenyltransferases such as GGGP synthases.
CC       {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=8 A + a 2,3-bis-O-phytanyl-sn-glycerol 1-phospholipid = a 2,3-
CC         bis-O-(geranylgeranyl)-sn-glycerol 1-phospholipid + 8 AH2;
CC         Xref=Rhea:RHEA:64376, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:138139, ChEBI:CHEBI:138140;
CC         Evidence={ECO:0000305|PubMed:18375567, ECO:0000305|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64378;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=2,3-bis-O-(phytanyl)-sn-glycerol 1-phosphate + 8 A = 2,3-bis-
CC         O-(geranylgeranyl)-sn-glycerol 1-phosphate + 8 AH2;
CC         Xref=Rhea:RHEA:64368, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:58837, ChEBI:CHEBI:73125;
CC         Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64370;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=4 A + sn-3-O-phytanylglycerol 1-phosphate = 4 AH2 + sn-3-O-
CC         (geranylgeranyl)glycerol 1-phosphate; Xref=Rhea:RHEA:64388,
CC         ChEBI:CHEBI:13193, ChEBI:CHEBI:17499, ChEBI:CHEBI:57677,
CC         ChEBI:CHEBI:152569; Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64390;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=3 A + phytyl diphosphate = (2E,6E,10E)-geranylgeranyl
CC         diphosphate + 3 AH2; Xref=Rhea:RHEA:64380, ChEBI:CHEBI:13193,
CC         ChEBI:CHEBI:17499, ChEBI:CHEBI:58756, ChEBI:CHEBI:75434;
CC         Evidence={ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64382;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- COFACTOR:
CC       Name=FAD; Xref=ChEBI:CHEBI:57692;
CC         Evidence={ECO:0000269|PubMed:21515284, ECO:0000269|PubMed:24954619,
CC         ECO:0000305|PubMed:18375567};
CC       Note=Binds 1 FAD per subunit. {ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619};
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         Note=kcat is 0.40 min(-1) for the reduction of GGPP to the hexahydro-
CC         product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       pH dependence:
CC         Optimum pH is 5.5 for the reduction of GGPP to the hexahydro-product
CC         H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       Temperature dependence:
CC         Optimum temperature is 55 degrees Celsius for the reduction of GGPP
CC         to the hexahydro-product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC   -!- PATHWAY: Membrane lipid metabolism; glycerophospholipid metabolism.
CC       {ECO:0000305|PubMed:18375567}.
CC   -!- SUBUNIT: Monomer. {ECO:0000269|PubMed:21515284}.
CC   -!- SIMILARITY: Belongs to the geranylgeranyl reductase family.
CC       {ECO:0000305}.

  Query Match             100.0%;  Score 2370;  DB 1;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60

Qy         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120

Qy        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180

Qy        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240

Qy        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300

Qy        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360

Qy        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420

Qy        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452
              ||||||||||||||||||||||||||||||||
Db        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452

Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference is one and the same, Examiner takes the position that the conserved sequence YXWXFP as SEQ ID NO: 9 or 12 is inherently present in the GGR enzyme amino acid sequence of the Kung et al. (see, evidential reference Sasaki et al. Structure and mutations analysis of Archaeal geranylgeranyl reductase. J. Mol. Biol. (2011), 409: 543-557, see, PTO892, see, abstract). Since the Office does not have the facilities for examining and comparing applicants' geranylgeranyl reductase (GGR) enzyme having conserved sequence YXWXFP as SEQ ID NO: 9 or 12 recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (GGR enzyme) and the product (GGR enzyme) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Similarly, Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention for producing reduced isoprenoids and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference for producing reduced isoprenoids, is one and the same, Examiner takes the position that the isolating or yielding or recovering of the reduced isoprenoid inherently from recombinant host cell of the Kung et al. (see, evidential reference- Beck et al. Production of isoprene, isoprenoid, and isoprenoid precursors using an alternative lower mevalonate pathway. WO 2014/100726 A2, publication 06/26/2014). Since the Office does not have the facilities for examining and comparing applicants' recovering of the reduced isoprenoid and recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (reduced isoprenoid) and the product (reduced isoprenoid) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Therefore, Kung et al. anticipate claims 4, 8-10 and 19 of the instant application as written.

Arguments: Applicants state with traverse that Kung et al. disclose overexpressing Sulfolobus acidocaldarius GGR in E. coli, lysing the cells, and purifying the GGR protein (page 1034, left column, "Protein Overexpression and Purification" section), and product H6GGPP (page 1033, Table 2). Kung et al. do not teach "(c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranylgeranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH)". Since Kung et al. do not teach each and every claim element of Claims 4 and 8- 10, Kung et al. do not anticipate Claims 4 and 8-10. Accordingly, Applicants request the Examiner to withdraw this rejection. 
Response: This is not found persuasive because as agreed geranylgeranyl pyrophosphate (GPP) is indeed a reduced isoprenoid, which is taught by Kung et al. although, applicants deleted said geranylgeranyl pyrophosphate (GPP), however, under BRI, the phrase “wherein” is interpreted as “comprising”, and the transition phrase “comprising” does not exclude other reduced isoprenoids, but only excluding transition phrase is  “consisting of”, and thus, since, Kung et al. teach reduced isoprenoid  geranylgeranyl pyrophosphate (GPP), the Kung et al. is still a valid prior art. Therefore, the rejection is maintained.


New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claim 4, 8-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (Construction of tailored isoprenoid products by structure-guided modification of geranylgeranyl reductase. Structure 22: 1028-1036, 2014, see IDS) in view of Millis et al. (Method of vitamin production. US 2003/0125573 A1, publication 07/03/2003).
The Broadest Reasonable Interpretation (BRI) of claim 4, which is drawn to a method for reducing one or more isoprenoid, or precursor thereof, comprising: (a) providing a genetically modified host cell comprising a nucleic acid encoding a polypeptide operatively linked to a promoter, wherein the polypeptide has geranylgeranyl reductase (GGR) enzymatic activity and comprises at least 95% (for claim 4) to one of SEQ ID NOs:1-8, and SEQ ID NO:9 or SEQ ID NO:12, and a glycine at position 12, a glycine at position 14, a glycine at position 17, an alanine at position 21, a glycine at position 28, a cysteine at position 47, an alanine at position 109, 4Appl. No. 16/725,810 Attorney Docket: 2018-088-02 a glycine at position 113, an alanine at position 156, a glycine at position 158, a glycine at position 287, an aspartate at position 288, a proline at position 295, a glycine at position 300, an alanine at position 304, and an alanine at position 311, wherein (i) the polypeptide is heterologous to the host cell or (ii) the nucleic acid encoding the polypeptide is not operatively linked to the promoter in nature, or a culture comprising the genetically modified host cell, (b) culturing the genetically modified host cell to produce one or more isoprenoid, or precursor thereof, and expressing the polypeptide,  (c) reducing the one or more isoprenoid, or precursor thereof, by the polypeptide; wherein the isoprenoid reduced is geranyl pyrophosphate (GPP), farnesyl pyrophosphate (FPP), geraniol, farnesol (FOH), or geranylgeraniol (GGOH), and (d) recovering the reduced isoprenoid from the genetically modified host cell; wherein the genetically modified host cell is a yeast or bacterium.
Regarding claim 4, 8-10 and 19, Kung et al. teach a recombinant E. coli microorganism, a bacterium expressing a heterologous plasmid comprising a geranylgeranyl reductase (GGR) gene encoding geranylgeranyl reductase (GGR) enzyme derived from Sulfolobus acidocaldarius (SA), i.e. SaGGR, wherein the geranylgeranyl reductase (SaGGR) enzyme catalyzes hydrogenation of carbon-carbon double bonds to produce a saturated alkyl chains of the organism’s unusual isoprenoid-derived cell membrane, wherein the enzymatic reduction of isoprenoid double bonds results in the production of isoprenoid reduced drug or biofuel compounds, wherein the SaGGR comprises two functional domains:  an FAD-binding domain (residue 1-74) and a ligand –binding domain (residue 75-453) (see, pg. 1029, Col 2, para 1, and Fig. 1). Since, GGR enzyme of Kung et al. is from the same source Sulfolobus acidocaldarius as of instant application, the conserved sequence YXWXFP of SEQ ID NO: 9 or 12 is present in the GGR enzyme amino acid sequence of the Kung et al. Kung et al. also teach use of geranylgeranyl pyrophosphate (GGPP) bound to GGR enzyme, wherein GGPP (having 4 double bonds)  reduced to H6GGPP (having one-double bond), i.e. three double bonds are reduced by the GCR enzyme, via H2GGPP (having 3 double bonds), i.e. one  double bond is reduced, and H4GGPP (having 2 double bonds), i.e. two double bonds are reduced, which is also supported by X-ray crystallographic data (see, abstract, Fig. 3, and Table 2), wherein the GCR enzyme is from  Sulfolobus acidocaldarius (SA) same as instant application, which is 100% identical to SEQ ID NO: 1 (elected) of the instant application (see, sequence alignment as shown below as (A)). Kung et al. further teach isolating (recovering reduced isoprenoids, see, page 1029, left Col, para 2) or yielding (recovering or isolating) of reduced isoprenoid compounds H6GGPP (having one-double bond) in Table 2 by using wild type or mutants of GGR enzyme (see, page 1030, left Col, para 2, and Table 2). Kung et al. although teach isolating or yielding reduced isoprenoids, but do not explicitly teach the isolating step is from the recombinant host cell, or from culture supernatant, or from recombinant host cell and culture supernatant, however, Table 2 data clearly indicate isolation or obtaining or yielding H6GGPP in uM, and the Examiner interprets this step under BRI inherently from recombinant host cell. 
(A) RESULT 1
GGR_SULAC
ID   GGR_SULAC               Reviewed;         452 AA.
AC   Q4JA33;
DT   07-OCT-2020, integrated into UniProtKB/Swiss-Prot.
DT   02-AUG-2005, sequence version 1.
DT   23-FEB-2022, entry version 99.
DE   RecName: Full=Digeranylgeranylglycerophospholipid reductase;
DE            Short=DGGGPL reductase;
DE            EC=1.3.-.- {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
DE   AltName: Full=2,3-bis-O-geranylgeranylglyceryl phosphate reductase;
DE   AltName: Full=Geranylgeranyl diphosphate reductase;
DE            Short=GGPP reductase;
DE   AltName: Full=Geranylgeranyl reductase {ECO:0000303|PubMed:18375567};
DE            Short=GGR {ECO:0000303|PubMed:18375567};
GN   OrderedLocusNames=Saci_0986 {ECO:0000312|EMBL:AAY80347.1};
OS   Sulfolobus acidocaldarius (strain ATCC 33909 / DSM 639 / JCM 8929 / NBRC
OS   15157 / NCIMB 11770).
OC   Archaea; Crenarchaeota; Thermoprotei; Sulfolobales; Sulfolobaceae;
OC   Sulfolobus.
OX   NCBI_TaxID=330779;
RX   PubMed=24954619; DOI=10.1016/j.str.2014.05.007;
RA   Kung Y., McAndrew R.P., Xie X., Liu C.C., Pereira J.H., Adams P.D.,
RA   Keasling J.D.;
RT   "Constructing tailored isoprenoid products by structure-guided modification
RT   of geranylgeranyl reductase.";
RL   Structure 22:1028-1036(2014).
CC   -!- FUNCTION: Is involved in the reduction of 2,3-
CC       digeranylgeranylglycerophospholipids (unsaturated archaeols) into 2,3-
CC       diphytanylglycerophospholipids (saturated archaeols) in the
CC       biosynthesis of archaeal membrane lipids. Catalyzes the formation of
CC       archaetidic acid (2,3-di-O-phytanyl-sn-glyceryl phosphate) from 2,3-di-
CC       O-geranylgeranylglyceryl phosphate (DGGGP) via the hydrogenation of
CC       each double bond of the isoprenoid chains. Is not active with NADPH or
CC       NADH as an electron donor; the physiological reducing agent is unknown.
CC       Is also active on the more upstream precursors of membrane lipid
CC       biosynthesis, catalyzing the complete reduction of 3-O-
CC       geranylgeranylglyceryl phosphate (GGGP) to 3-O-phytanylglyceryl
CC       phosphate, and the partial reduction of geranylgeranyl diphosphate
CC       (GGPP) to phytyl diphosphate, thus reducing three of four GGPP double
CC       bonds and preserving the allylic double bond (at position 2). This
CC       reaction product is a reactive prenyl donor, which can be used as a
CC       substrate by archaeal prenyltransferases such as GGGP synthases.
CC       {ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619}.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=8 A + a 2,3-bis-O-phytanyl-sn-glycerol 1-phospholipid = a 2,3-
CC         bis-O-(geranylgeranyl)-sn-glycerol 1-phospholipid + 8 AH2;
CC         Xref=Rhea:RHEA:64376, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:138139, ChEBI:CHEBI:138140;
CC         Evidence={ECO:0000305|PubMed:18375567, ECO:0000305|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64378;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=2,3-bis-O-(phytanyl)-sn-glycerol 1-phosphate + 8 A = 2,3-bis-
CC         O-(geranylgeranyl)-sn-glycerol 1-phosphate + 8 AH2;
CC         Xref=Rhea:RHEA:64368, ChEBI:CHEBI:13193, ChEBI:CHEBI:17499,
CC         ChEBI:CHEBI:58837, ChEBI:CHEBI:73125;
CC         Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64370;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=4 A + sn-3-O-phytanylglycerol 1-phosphate = 4 AH2 + sn-3-O-
CC         (geranylgeranyl)glycerol 1-phosphate; Xref=Rhea:RHEA:64388,
CC         ChEBI:CHEBI:13193, ChEBI:CHEBI:17499, ChEBI:CHEBI:57677,
CC         ChEBI:CHEBI:152569; Evidence={ECO:0000269|PubMed:18375567};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64390;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=3 A + phytyl diphosphate = (2E,6E,10E)-geranylgeranyl
CC         diphosphate + 3 AH2; Xref=Rhea:RHEA:64380, ChEBI:CHEBI:13193,
CC         ChEBI:CHEBI:17499, ChEBI:CHEBI:58756, ChEBI:CHEBI:75434;
CC         Evidence={ECO:0000269|PubMed:18375567, ECO:0000269|PubMed:24954619};
CC       PhysiologicalDirection=right-to-left; Xref=Rhea:RHEA:64382;
CC         Evidence={ECO:0000305|PubMed:18375567};
CC   -!- COFACTOR:
CC       Name=FAD; Xref=ChEBI:CHEBI:57692;
CC         Evidence={ECO:0000269|PubMed:21515284, ECO:0000269|PubMed:24954619,
CC         ECO:0000305|PubMed:18375567};
CC       Note=Binds 1 FAD per subunit. {ECO:0000269|PubMed:21515284,
CC       ECO:0000269|PubMed:24954619};
CC   -!- BIOPHYSICOCHEMICAL PROPERTIES:
CC       Kinetic parameters:
CC         Note=kcat is 0.40 min(-1) for the reduction of GGPP to the hexahydro-
CC         product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       pH dependence:
CC         Optimum pH is 5.5 for the reduction of GGPP to the hexahydro-product
CC         H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC       Temperature dependence:
CC         Optimum temperature is 55 degrees Celsius for the reduction of GGPP
CC         to the hexahydro-product H(6)GGPP. {ECO:0000269|PubMed:24954619};
CC   -!- PATHWAY: Membrane lipid metabolism; glycerophospholipid metabolism.
CC       {ECO:0000305|PubMed:18375567}.
CC   -!- SUBUNIT: Monomer. {ECO:0000269|PubMed:21515284}.
CC   -!- SIMILARITY: Belongs to the geranylgeranyl reductase family.
CC       {ECO:0000305}.

  Query Match             100.0%;  Score 2370;  DB 1;  Length 452;
  Best Local Similarity   100.0%;  
  Matches  452;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKELKYDVLIIGGGFAGSSAAYQLSRRGLKILLVDSKPWNRIGDKPCGDAVSKAHFDKLG 60

Qy         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MPYPKGEELENKINGIKLYSPDMQTVWTVNGEGFELNAPLYNQRVLKEAQDRGVEIWDLT 120

Qy        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TAMKPIFEDGYVKGAVLFNRRTNEELTVYSKVVVEATGYSRSFRSKLPPELPITEDLDDK 180

Qy        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DADVAYREVLLTKEDIEDHDYLRIFIDQETSPGGYWWYFPKGKNKVNVGLGIQGGMGYPS 240

Qy        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 IHEYYKKYLDKYAPDVDKSKLLVKGGALVPTRRPLYTMAWNGIIVIGDSGFTVNPVHGGG 300

Qy        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 KGSAMISGYCAAKAILSAFETGDFSASGLWDMNICYVNEYGAKQASLDIFRRFLQKLSND 360

Qy        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 DINYGMKKKIIKEEDLLEASEKGDLHLSVADKAMRVISGLGRPSLLFKLKAVAESMKKIK 420

Qy        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452
              ||||||||||||||||||||||||||||||||
Db        421 ELYLNYPRSPSSLGSWRREVDNVLTEFNKSLS 452

Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference is one and the same, Examiner takes the position that the conserved sequence YXWXFP as SEQ ID NO: 9 or 12 is inherently present in the GGR enzyme amino acid sequence of the Kung et al. (see, evidential reference Sasaki et al. Structure and mutations analysis of Archaeal geranylgeranyl reductase. J. Mol. Biol. (2011), 409: 543-557, see, PTO892, see, abstract). Since the Office does not have the facilities for examining and comparing applicants' geranylgeranyl reductase (GGR) enzyme having conserved sequence YXWXFP as SEQ ID NO: 9 or 12 recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (GGR enzyme) and the product (GGR enzyme) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Similarly, Because the geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the claimed invention for producing reduced isoprenoids and that of geranylgeranyl reductase (GGR) from microorganism Sulfolobus acidocaldarius of the reference for producing reduced isoprenoids, is one and the same, Examiner takes the position that the isolating or yielding or recovering of the reduced isoprenoid inherently from recombinant host cell of the Kung et al. (see, evidential reference- Beck et al. Production of isoprene, isoprenoid, and isoprenoid precursors using an alternative lower mevalonate pathway. WO 2014/100726 A2, publication 06/26/2014, see 892). Since the Office does not have the facilities for examining and comparing applicants' recovering of the reduced isoprenoid and recited by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (reduced isoprenoid) and the product (reduced isoprenoid) of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Kung et al. do not teach explicitly isolating (obtaining or recovering or yielding) reduced isoprenoids including farnesol or geraniol from genetically modified host cell (for claim 4 and 10), and do not teach using yeast cell as a genetically modified host cell instead of E. coli (for claim 18).
However, Millis et al. teach a method for producing α-tocopherol or α-tocopheryl esters comprising (a) biologically producing a first compound selected from the group consisting of geranylgeraniol and geranylgeranyl pyrophosphate; (b) contacting said first compound with a geranylgeranyl reductase to form a second compound selected from the group consisting of phytol and phytyl diphosphate; and (c) chemically converting said second compound into α-tocopherol or an α-tocopheryl ester, wherein said step of contacting is conducted in vivo using a microorganism having geranylgeranyl reductase activity, wherein said step of contacting is conducted in a biotransformation process, wherein said first compound is geranylgeraniol and said second compound is phytol, wherein said step of contacting comprises purifying said first compound and transforming said first compound with isolated geranylgeranyl reductase or microorganisms having geranylgeranyl reductase activity, and Millis et al. further teach a method for producing a compound selected from the group consisting of farnesol and geranylgeraniol comprising (a) culturing a microorganism in a fermentation medium comprising a compound selected from the group consisting of isoprenol and prenol to produce a product selected from the group consisting of farnesyl phosphate, farnesol, geranylgeranyl phosphate and geranylgeraniol; and (b) recovering said product, wherein the recombinant host cells are yeast or bacteria including Saccharomyces cerevisiae or E. coli (see, abstract, para 25-26, 115-116, and claims 41, 67, and 74-83).
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date of the invention was made by combining the teachings of Kung et al. and Millis et al. to isolate (obtaining or recovering or yielding) reduced isoprenoids including farnesol or geraniol from genetically modified host cell and using yeast cell as a genetically modified host cell instead of E. coli as taught by Millis et al. and modify Kung et al. to use isolate (obtaining or recovering or yielding) reduced isoprenoids including farnesol or geraniol from genetically modified host cell including yeast cell as a genetically modified host cell instead of E. coli (for claim 18) for producing reduced isoprenoid, which is commercially, and financially beneficial for making scent or perfume. 
One of ordinary skilled in the art would have a reasonable expectation of success because Kung et al. and Millis et al. could successfully produce reduced isoprenoids using geranylgeranyl reductase.
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Conclusion
Status of the claims:
Claims 4, 8-10 and 18-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (see, amendment of claim 4 and new claims 18-19).  
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
REMSEN Building, and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656